Bell, J.,
concurring. I concur in the syllabus and judgment in this case. However, I think it should be pointed out that it is not our purpose here to rule out any charge on the subject of federal income tax. We believe the requested charge is erroneous in that it requires the jury to take this subject into consideration in arriving at its verdict. We concede that a proper charge on this subject could be drawn and properly given if it went only to the extent of warning the jury not to consider income tax liability on the award which it might make.
Under the present income tax law, an award of damages on account of personal injuries is not to be included in gross *286income. As long as this remains the law, it would not be improper for a trial court to say so in response to a jury’s inquiry or to give a special instruction when properly prepared in conformance with this federal law.
Stewart and Taet, JJ., concur in the foregoing concurring opinion.